229 F.3d 1077 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Robert BUTER, a.k.a. Robert Le Blanc, etc., Defendant-Appellant.
No. 98-5686.
United States Court of Appeals,Eleventh Circuit.
Oct. 6, 2000.Oct. 18, 2000.

Appeal from the United States District Court for the Southern District of  Florida.(No. 98-00321-CR-UUB), Ursula Ungaro-Benages, Judge.
Before TJOFLAT, HILL and POLITZ*, Circuit Judges.
POLITZ, Circuit Judge:


1
Robert Buter appeals his sentence of thirty-one months imprisonment plus a  $1,500 fine for importation of marihuana in violation of 21 U.S.C.  952(a). For  the reasons assigned, we vacate the sentence in part and remand for appropriate  resentencing.

BACKGROUND

2
Buter, a.k.a. Robert LeBlanc and Robert Lablanc, asserts on appeal that the  district court erred by assessing a total of six criminal-history points based  upon sentences imposed for two state probation revocations. Because the state  imposed concurrent terms of imprisonment for the state convictions, and ordered  the accrual of those terms concurrent with a federal sentence that Buter had  served previously, he contends that he was not imprisoned for these two  convictions within the meaning of U.S.S.G.  4A1.2(b), comment (n.2). Further,  for the first time on appeal, Buter claims that the court erred in imposing a  $1,500 fine because the record conclusively established his inability to pay.

ANALYSIS

3
Whether a particular guideline applies to a given set of facts is a question of  law which we review de novo.1 Claims raised for the first time on appeal  generally are reviewed for plain error.2


4
The essential issue to be decided herein is whether the state court sentences of  twenty-seven months, imposed to run concurrently with the previously completed  federal sentence, constitute "imprisonment" under the guidelines. We conclude  they do not. The language of the sentencing guidelines occasions a cause for  pause in the proper calculation to be made in an instance as is here presented.  Section 4A1.1 provides for the computation of a defendant's criminal history  category. Under this section, the sentencing court is to:


5
(a) Add 3 points for each prior sentence of imprisonment exceeding one year  and one month.


6
(b) Add 2 points for each prior sentence of imprisonment of at least sixty  days not counted in (a).


7
(c) Add 1 point for each prior sentence not counted in (a) or (b), up to a  total of 4 points for this item.


8
Section 4A1.2(b) defines "sentence of imprisonment" as "a sentence of  incarceration." Application Note 2 to this section reads:


9
Sentences of Imprisonment. To qualify as a sentence of imprisonment, the  defendant must have actually served a period of imprisonment on such sentence.  .... For the purposes of applying  4A1.1(a), (b), or (c), the length of a  sentence of imprisonment is the stated maximum. That is, criminal history  points are based on the sentence pronounced, not the length of time actually  served.


10
Buter underscores the definitional note "to qualify as a sentence of  imprisonment, the defendant must have actually served a period of imprisonment  on such sentence," maintaining that because he was never actually confined for  these offenses, neither should be deemed a sentence of imprisonment for purposes  of  4A1.1(a). Rather, he insists they should be addressed under  4A1.1(c) as  "prior sentence(s) not counted in (a) or (b)."


11
The matter is res nova for this circuit. We find a measure of guidance from our  sister circuits and their treatment of related questions. Our colleagues in the  Tenth Circuit have declared that the phrase "sentence of incarceration" in   4A1.2(b) "suggests that physical confinement is a key distinction between  sentences of imprisonment and other types of sentences."3 Our Fifth Circuit  colleagues have held that, "Clearly, the Sentencing Guidelines require that (1)  a sentence exceed one year and one month, and (2) that some time actually be  served on that sentence before assessing three additional points to a  defendant's criminal history."4 Buter's state sentences of twenty-seven months  obviously satisfy the first prong of the analysis. The critical question is  whether he actually served time on those sentences. We must answer this question  in the negative. Buter walked into and out of the state courtroom a free man. He  did not spend one moment in custody or confinement for the sentences imposed by  the state court for his probation violations. Instead, that court chose, as was  its prerogative, to allow for the disposition of the probation violations by  giving credit for time served in a prior, totally unrelated case.


12
We also find enlightening the Fourth Circuit decision in United States v.  Stewart5 wherein the defendant was held in state custody for 24 days pending a  parole revocation hearing. At the hearing, the state court determined that  Stewart was guilty of violating his parole, but it did not revoke same, and he  was not reincarcerated. Our colleagues held that the term "sentence of  imprisonment" did not include the pre-hearing detention, despite the court's  determination that Stewart did, in fact, violate his parole. In its holding, the  court stated, "section 4A1.1(e) of the United States Sentencing Guidelines does  not contemplate the assessment of criminal history points on the basis of  detentions of defendants who are awaiting parole revocation hearings, when those  revocation hearings do not result in reincarceration or revocation of parole.  Indeed, to allow such an assessment of criminal history points would be to allow  Stewart to be penalized for something for which the state authorities themselves  decided not to punish him."6


13
Much like in Stewart, to permit assessment herein of three criminal history  points for the state parole violations would be penalizing Buter for something  which the state authorities determined was not deserving of further  incarceration. In addition, unlike Stewart, Buter was never detained on his  parole violation charges, either prior to or after his convictions thereof.


14
Our conclusion today is further supported by the manner in which the guidelines  treat suspended sentences. The state court could have imposed a suspended  sentence for Buter's violations. Had the court done so, the guidelines would  provide for the imposition of only one point for the suspended sentence. It is  patently unreasonable to punish a defendant by adding three points in the  sentencing equation for a sentence which had no detrimental repercussions  whatsoever, either in the past or in the future, but count only one point for a  suspended sentence which, if revoked, could result in the defendant's  imprisonment.


15
For these reasons, we conclude that Buter should have received only one  sentencing point for each of these offenses, resulting in a guidelines criminal  history category of III. We must therefore vacate Buter's sentence as it relates  to the period of incarceration. We find no clear error, however, in the fine  assessed and that part of the sentence is affirmed.


16
The sentence of imprisonment is VACATED and the matter is REMANDED for  resentencing. The fine imposed is AFFIRMED.



NOTES:


*
 Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by  designation.


1
 United States v. Rockman, 993 F.2d 811 (11th Cir.1993), cert. denied, 510 U.S.  1080, 114 S.Ct. 900, 127 L.Ed.2d 92 (1994).


2
 United States v. Harness, 180 F.3d 1232 (11th Cir.1999).


3
 United States v. Vanderlaan, 921 F.2d 257, 259 (10th Cir.1990). See also United  States v. Brooks, 166 F.3d 723 (5th Cir.1999) (agreeing with the Tenth Circuit's  analysis that physical incarceration is the key to distinguishing between a  "sentence of imprisonment" and other "sentences").


4
 United States v. Brown, 54 F.3d 234 (5th Cir.1995).


5
 49 F.3d 121 (4th Cir.1995).


6
 Id. at 125.